NORTHCUTT, Justice.
These are driver’s license suspension cases. Pursuant to the provisions of Article 6687b, Section 22(a) Vernon’s Ann.Civ. St. as amended, the Texas Department of Public Safety caused Charles Thomas Crowe and Alfred Lee Wallis to appear before a justice of the peace of Potter County, Texas, for a hearing to determine whether they were habitual traffic violators within the meaning of Article 6687b, Section 22(b), Paragraph 4, V.A.C.S. The justice of the peace made an affirmative finding and the Texas Department of Public Safety suspended the driver’s license of both of these appellants for a certain period of time. From those orders both Crowe and Wallis appealed to the County Court at Law of Potter County, Texas, by authority of Article 6687b, Section 22(c) V.A.C.S.
Both cases were presented to the trial court on motions for summary judgment filed by appellants and appellee. Appellants’ motions were denied and the motions of Texas Department of Public Safety were granted in both cases authorizing the Department to suspend appellants’ drivers’ licenses. From those judgments appellants perfected this appeal. On joint motion the cases have been consolidated for purpose of briefing, argument and presenting here.
Appellants by their four assignments of error contend the court erred in granting appellee’s motion for summary judgment because appellants as a matter of law were not habitual violators of the traffic law; in denying appellants’ motions for summary judgment because the evidence established as a matter of law that neither appellant had been convicted as many as four times for moving traffic violations occurring within twelve months period; in holding appellants were habitual violators and in holding that each appellant had four or more convictions occurring within twelve months period.
Attached to the motion of Texas Department of Public Safety for summary judgment as against Crowe are five notices of conviction duly executed by the judge of the Corporation Court of Amarillo, Texas. There were six notices of convictions duly executed by the judge of the Corporation Court of Amarillo, Texas, attached to the motion for summary judgment as to Wallis. Proper notices were given to both appellants as provided under Article 3731a, if such notices should be considered as necessary. In each and all of said notices of conviction attached to the motion for summary judgment contained all of the requirements set out in Article 6701d, Section 152(c).
It seems to be the sole contention of appellants that since they did not appear either in person or by attorney before the court on any of the subject tickets and made no plea before the court and did not give bail, bond or other security but paid their fines at the window of the Corporation Court clerk, the appellee is not entitled to cancel their licenses. The undisputed record shows from the certificates of the judge of the Corporation Court they pleaded guilty and paid the fines. We hold this is sufficient proof of convictions as contemplated under the law.
*178We are of the opinion, and so hold, that the matters here involved have been determined by the Supreme Court of this state contrary to the contentions of appellants and are binding on this court. Texas Department of Public Safety v. Richardson, Tex., 384 S.W.2d 128; Texas Department of Public Safety v. Miller, Tex., 386 S.W.2d 760; Texas Department of Public Safety v. Gentry, Tex., 386 S.W.2d 758.
We have carefully considered all of appellants’ assignments of error and overruled all of them. Judgment of the trial court is affirmed.